     Case: 1:20-cv-00688-DCN Doc #: 17 Filed: 01/28/21 1 of 1. PageID #: 75




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION

 RIVER CHIROPRACTIC AND WELLNESS )                     CASE NO. 1 :20-cv-00688
 CENTER,LLC,                     )
                                 )                     JUDGE DONALD C. NUGENT
      Plaintiff,                 )
                                 )
              -vs-               )
                                 )                     MOTION FOR CLASS
 BANKROLL CAPITAL,INC.           )                     CERTIFICATION
                                 )
      Defendant.                 )


       NOW COMES Plaintiff, River Chiropractic and Wellness Center, LLC ("River

Chiropractic") , by and through counsel, and brings this action to secure redress from Defendant

Bankroll Capital, Inc.'s ("Bankroll") practice of sending unsolicited promotional faxes without

consent of the recipient in violation of the Telephone Consumer Protection Act ("TCPA") ,U.S.C.

§ 227. Pursuant to Fed.R.Civ.R. 23, Plaintiff hereby moves this Court for an Order certifying the

proposed class as outlined in its Class Action Complaint. (Complaint,ECF Doc#: 1).

I.     INTRODUCTION

       "The plain language of the [TCPA] prohibits the "use [of] any telephone facsimile

machine, computer, or other device to send, to a telephone facsimile machine, an unsolicited

advertisement." 47 U.S.C. § 227(b)(l)(C)." Am. Copper & Brass, Inc. v. Lake City Indus. Prod.,

Inc., 757 F.3d 540,544 (6th Cir. 2014).

       "[I]n enacting the TCPA,Congress noted that such fax advertising 'is problematic' because

it 'shifts some of the costs of advertising from the sender to the recipient' and 'occupies the

recipient's facsimile machine so that it is unavailable for legitimate business messages while



                                                   1
